Order entered December 19, 2018




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-18-01183-CV

                          IN RE JAMES DONDERO, Relator

               Original Proceeding from the 256th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DF-11-16417

                                       ORDER
                    Before Justices Lang-Miers, Fillmore, and Stoddart

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We LIFT the Court’s October 15, 2018 stay of the trial court’s July 23, 2018

“Temporary Order During Appeal.”


                                                  /s/   CRAIG STODDART
                                                        JUSTICE